Name: 2010/152/: Commission Decision of 11Ã March 2010 excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2010) 1317)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  EU finance
 Date Published: 2010-03-12

 12.3.2010 EN Official Journal of the European Union L 63/7 COMMISSION DECISION of 11 March 2010 excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2010) 1317) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Polish, Portuguese, Slovak, Spanish and Swedish texts are authentic) (2010/152/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the European Agricultural Guarantee Fund, hereinafter referred to as EAGF, and under the European Agricultural Fund for Rural Development, hereinafter referred to as EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 30 September 2009 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 11 March 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM 6701 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact BE Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR  593,30  593,30 0,00 Total BE  593,30  593,30 0,00 BG Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 10 969,94 10 969,94 0,00 Total BG 10 969,94 10 969,94 0,00 CY Direct Payments 2005 Law quality and incorrect timing of on-the-spot checks, deficiencies in GAEC criteria controls Weak general control environment flat-rate 10,00 EUR  756 946,49 0,00  756 946,49 Total CY  756 946,49 0,00  756 946,49 DE Direct Payments 2006 Wrong application of reductions and exclusions one-off EUR 6 712 699,14 0,00 6 712 699,14 DE Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 37 390,29 37 390,29 0,00 Total DE 6 750 089,43 37 390,29 6 712 699,14 DK Cross Compliance 2006 Insufficient quantity and quality of key and ancillary controls flat-rate 5,00 DKK 10 302 438,99 0,00 10 302 438,99 DK Cross Compliance 2006 Insufficient quantity and quality of key and ancillary controls one-off DKK  495 596,61 0,00  495 596,61 DK Cross Compliance 2007 Compensation following adjustments made by the MS in annual declarations DKK 16 823,86 0,00 16 823,86 DK Cross Compliance 2007 Insufficient quantity and quality of key and ancillary controls flat-rate 5,00 EUR 2 912 878,81 0,00 2 912 878,81 DK Meat Premiums  Bovines 2003 Insufficient quantity of on-the-spot checks flat-rate 2,00 DKK 8 883 403,83 0,00 8 883 403,83 DK Meat Premiums  Bovines 2005 Insufficient quantity of on-the-spot checks flat-rate 2,00 DKK 40 706,28 0,00 40 706,28 DK Meat Premiums  Bovines 2005 Non-respect of definition of suckler cow one-off EUR  229 600,00 0,00  229 600,00 DK Meat Premiums  Bovines 2004 Insufficient quantity of on-the-spot checks flat-rate 2,00 DKK 7 410,47 0,00 7 410,47 DK Meat Premiums  Bovines 2004 Compensation following adjustments made by the MS in annual declarations EUR 1 363,55 0,00 1 363,55 DK Meat Premiums  Bovines 2004 Non-respect of definition of suckler cow one-off EUR  164 800,00 0,00  164 800,00 DK Meat Premiums  Bovines 2005 Compensation following adjustments made by the MS in annual declarations EUR 2 519,93 0,00 2 519,93 DK Meat Premiums  Bovines 2006 Compensation following adjustments made by the MS in annual declarations DKK 9 238,20 0,00 9 238,20 Total DK (EUR) 3 303 395,33 0,00 3 303 395,33 Total DK (DKK) 19 703 494,12 0,00 19 703 494,12 EE Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 30 242,24 30 242,24 0,00 Total EE 30 242,24 30 242,24 0,00 ES Clearance of accounts 2004 Unrecoverable debt one-off EUR 12 466,39 0,00 12 466,39 ES Cross Compliance 2006 Lack of on-the-spot checks flat-rate 10,00 EUR 2 226 313,51 0,00 2 226 313,51 ES Cross Compliance 2007 Lack of on-the-spot checks flat-rate 10,00 EUR 18 615,65 0,00 18 615,65 ES Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 3 919 231,56 4 103 814,39 184 582,83 ES Financial audit  Overshooting 2008 Ineligible expenditure, milk levy and failure to repay amounts due to cross-compliance one-off EUR 8 318,45 8 318,45 0,00 ES Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR  823 800,98  823 800,98 0,00 ES Fruit and Vegetables  Operational Programmes 2004 Ineligible cost of environmental management of packaging one-off EUR 3 929 919,02 0,00 3 929 919,02 ES Fruit and Vegetables  Operational Programmes 2005 Ineligible cost of environmental management of packaging one-off EUR 14 719 270,21 0,00 14 719 270,21 ES Fruit and Vegetables  Operational Programmes 2006 Ineligible cost of environmental management of packaging one-off EUR 17 337 716,29 0,00 17 337 716,29 ES Fruit and Vegetables  Producer Groups 2003 Ineligible cost of environmental management of packaging one-off EUR 1 243 226,69 0,00 1 243 226,69 ES Fruit and Vegetables  Producer Groups 2003 Weaknesses in the key control (insufficient checks on double funding) flat-rate 5,00 EUR 2 130 607,74 0,00 2 130 607,74 ES Fruit and Vegetables  Producer Groups 2004 Ineligible cost of environmental management of packaging one-off EUR 1 096 997,97 0,00 1 096 997,97 ES Fruit and Vegetables  Producer Groups 2004 Weaknesses in the key control (insufficient checks on double funding) flat-rate 5,00 EUR 2 496 111,63 0,00 2 496 111,63 ES Fruit and Vegetables  Producer Groups 2005 Weaknesses in the key control (insufficient checks on double funding) flat-rate 5,00 EUR 2 359 546,06 0,00 2 359 546,06 ES Fruit and Vegetables  Producer Groups 2006 Weaknesses in the key control (insufficient checks on double funding) flat-rate 5,00 EUR 2 148 564,48 0,00 2 148 564,48 ES Hemp  production aid 1997 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 10,00 EUR 112 677,49 0,00 112 677,49 ES Hemp  production aid 1998 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 10,00 EUR 290 132,36 0,00 290 132,36 ES Hemp  production aid 1999 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 10,00 EUR 220,24 0,00 220,24 ES Hemp  production aid 1999 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 25,00 EUR 3 135 672,08 0,00 3 135 672,08 ES Hemp  production aid 2000 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 25,00 EUR 1 417 423,82 0,00 1 417 423,82 ES Hemp  production aid 2001 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 25,00 EUR 331 466,05 0,00 331 466,05 ES Hemp  production aid 2002 Reimbursement following judgment of Court of Justice in the case T-259/05 flat-rate 25,00 EUR 1 014,83 0,00 1 014,83 Total ES 49 167 492,52 4 919 296,92 44 248 195,60 FI Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 2 432,42 2 432,42 0,00 Total FI 2 432,42 2 432,42 0,00 FR Clearance of accounts 2002 Debts management: non-recovery of debts one-off EUR  256 801,47 0,00  256 801,47 FR Clearance of accounts 2002 Overshooting of ceilings one-off EUR  464 310,98 0,00  464 310,98 FR Clearance of accounts 2004 Most likely error one-off EUR  178 075,49 0,00  178 075,49 FR Clearance of accounts 2005 Debts management: non-recovery of debts one-off EUR 66 012,51 0,00 66 012,51 FR Clearance of accounts 2005 Systematic error one-off EUR 62 342,03 0,00 62 342,03 FR Dried Fodder 2005 Insufficient quantity of samples taken and low quality of their examination flat-rate 2,00 EUR  680 596,08 0,00  680 596,08 FR Dried Fodder 2006 Insufficient quantity of samples taken and low quality of their examination flat-rate 2,00 EUR 1 514 646,79 0,00 1 514 646,79 FR Dried Fodder 2007 Insufficient quantity of samples taken and low quality of their examination flat-rate 2,00 EUR  849 968,48 0,00  849 968,48 FR Fruit and Vegetables  Operational Programmes 2006 Ineligible cost of environmental management of packaging Personnel costs too high Insufficient justification for specific costs of certified plants one-off EUR  205 654,66 0,00  205 654,66 FR Fruit and Vegetables  Operational Programmes 2007 Ineligible cost of environmental management of packaging Personnel costs too high Insufficient justification for specific costs of certified plants one-off EUR 4 402 146,53 0,00 4 402 146,53 FR Fruit and Vegetables  Operational Programmes 2008 Ineligible cost of environmental management of packaging Personnel costs too high Insufficient justification for specific costs of certified plants one-off EUR 2 250 805,13 0,00 2 250 805,13 FR Meat Premiums  Bovines 2003 Weaknes on the application of sanctions at national level one-off EUR 2 175 736,00 0,00 2 175 736,00 FR Meat Premiums  Bovines 2004 Weaknes on the application of sanctions at national level one-off EUR 1 586 850,00 0,00 1 586 850,00 FR Meat Premiums  Bovines 2004 Very weak control environment and absence of the suckler cow status of the herd flat-rate 25,00 EUR 1 825 745,07 0,00 1 825 745,07 FR Meat Premiums  Bovines 2004 Very weak control environment flat-rate 10,00 EUR  161 858,24 0,00  161 858,24 FR Meat Premiums  Bovines 2005 Very weak control environment and absence of the suckler cow status of the herd flat-rate 25,00 EUR 1 835 682,64 0,00 1 835 682,64 FR Meat Premiums  Bovines 2005 Very weak control environment flat-rate 10,00 EUR  171 143,00 0,00  171 143,00 FR Meat Premiums  Bovines 2006 Very weak control environment flat-rate 25,00 EUR 8 361,56 0,00 8 361,56 FR Meat Premiums  Bovines 2006 Very weak control environment flat-rate 5,00 EUR 86 986,20 0,00 86 986,20 FR Meat Premiums  Bovines 2006 Very weak control environment flat-rate 10,00 EUR  722 979,52 0,00  722 979,52 Total FR 19 506 702,38 0,00 19 506 702,38 GB Direct Payments 2006 Incorrect application of reductions and exclusions one-off GBP 8 122,33 0,00 8 122,33 GB Direct Payments 2007 Incorrect application of reductions and exclusions one-off GBP 9 623,98 0,00 9 623,98 GB Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 14 180 950,72 14 311 495,63 130 544,91 GB Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR  262 732,55  262 732,55 0,00 GB Rural Development EAGGF Axis 2 2005 Weaknesses in key checks and in adminitrative controls Insufficient checks of GAEC criteria and cross-checks with animal database flat-rate 5,00 GBP 36 364,00 0,00 36 364,00 GB Rural Development EAGGF Axis 2 2006 Weaknesses in key checks and in adminitrative controls Insufficient checks of GAEC criteria and cross-checks with animal database flat-rate 5,00 GBP 3 254 010,00 0,00 3 254 010,00 Total GB (GBP) 3 308 120,31 0,00 3 308 120,31 Total GB (EUR) 14 443 683,27 14 574 228,18 130 544,91 GR Food Aid within the Community 2005 Ineligible costs resulting from late withdrawals and late distribution one-off EUR 1 310 306,02 0,00 1 310 306,02 GR Food Aid within the Community 2006 Ineligible costs resulting from late withdrawals and late distribution one-off EUR 6 799 511,68 0,00 6 799 511,68 GR Food Aid within the Community 2007 Ineligible costs of storage resulting from late withdrawals one-off EUR  220 830,34 0,00  220 830,34 GR Fruit and Vegetables  Operational Programmes 2005 Value of Marketed Production (VMP), used for calculating Community aid, wrongly established one-off EUR 38 933,40 0,00 38 933,40 GR Fruit and Vegetables  Operational Programmes 2006 Value of Marketed Production (VMP), used for calculating Community aid, wrongly established one-off EUR  127 757,63 0,00  127 757,63 GR Fruit and Vegetables  Operational Programmes 2007 Value of Marketed Production (VMP), used for calculating Community aid, wrongly established one-off EUR  148 714,80 0,00  148 714,80 GR Cotton 2004 Weak control system. Deficiencies in the control of area and environmental measures flat-rate 5,00 EUR 12 022,67 0,00 12 022,67 GR Cotton 2004 Overshooting the production quantities permitted by the Regulations one-off EUR 37 392,00 0,00 37 392,00 GR Cotton 2005 Weak control system. Deficiencies in the control of area and environmental measures flat-rate 5,00 EUR 34 573 887,48 0,00 34 573 887,48 GR Cotton 2005 Overshooting the production quantities permitted by the Regulations one-off EUR 1 284 276,00 0,00 1 284 276,00 GR Cotton 2006 Weak control system. Deficiencies in the control of area and environmental measures flat-rate 5,00 EUR 68 134 305,29 0,00 68 134 305,29 GR Cotton 2006 Weak control system. Deficiencies in the control of area and environmental measures one-off EUR 1 411 287,00 0,00 1 411 287,00 GR Olive Oil  Consumption Aid 1996 Reimbursement following judgment of Court of Justice in the case T-243/05 one-off EUR 67 626,66 0,00 67 626,66 GR Olive Oil  Consumption Aid 1997 Reimbursement following judgment of Court of Justice in the case T-243/05 one-off EUR 116 091,92 0,00 116 091,92 GR Olive Oil  Consumption Aid 1998 Reimbursement following judgment of Court of Justice in the case T-243/05 one-off EUR 16 428,10 0,00 16 428,10 GR RD Guarantee (area related measures) 2005 Persistent weaknesses in IACS system. Deficiencies in control reports. Delayed performance of on-the-spot checks flat-rate 10,00 EUR 8 498 907,00 0,00 8 498 907,00 GR RD Guarantee (area related measures) 2006 Persistent weaknesses in IACS system. Deficiencies in control reports. Delayed performance of on-the-spot checks flat-rate 5,00 EUR  349 453,00 0,00  349 453,00 GR RD Guarantee (area related measures) 2006 Persistent weaknesses in IACS system. Deficiencies in control reports. Delayed performance of on-the-spot checks flat-rate 10,00 EUR 6 168 408,00 0,00 6 168 408,00 GR RD Guarantee new measures 2005 Persistent weaknesses in IACS system. Deficiencies in control reports. Delayed performance of on-the-spot checks flat-rate 10,00 EUR  690 219,00 0,00  690 219,00 GR RD Guarantee new measures 2006 Persistent weaknesses in IACS system. Deficiencies in control reports. Delayed performance of on-the-spot checks flat-rate 10,00 EUR 2 816 729,00 0,00 2 816 729,00 Total GR  132 422 793,63 0,00  132 422 793,63 HU Rural Development Guarantee 2005 Reimbursement due to double correction (under Commission Decision 2009/721/EC and recovery order GFO.09.025 concerning TRDI program 2004HU06GDO001) one-off HUF 42 638 662,00 0,00 42 638 662,00 Total HU 42 638 662,00 0,00 42 638 662,00 IE Dairy premium 2005 Non-application of aid reductions towards farmers lodging their aid applications after deadline one-off EUR  367 181,29 0,00  367 181,29 IE Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR  152 676,24  152 676,24 0,00 Total IE  519 857,53  152 676,24  367 181,29 IT Financial audit  payment deadlines 2008 Ineligible expenditure one-off EUR 9 345,00 9 345,00 0,00 IT Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 1 877 812,65 1 877 812,65 0,00 IT Fruit and Vegetables  Operational Programmes 2007 Ineligible expenditure EUR 18 750,00 0,00 18 750,00 Total IT 1 905 907,65 1 887 157,65 18 750,00 LU Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 1 273,90 1 273,90 0,00 LU Meat Premiums  Bovines 2001 Lack of adminitrative controls concerning retention period. Lack of on-the-spot controls. Inappropriate calculation of sanctions one-off EUR 18 292,47 0,00 18 292,47 LU Meat Premiums  Bovines 2002 Lack of adminitrative controls concerning retention period. Lack of on-the-spot controls. Inappropriate calculation of sanctions one-off EUR 3 973,52 0,00 3 973,52 LU Meat Premiums  Bovines 2003 Lack of adminitrative controls concerning retention period. Lack of on-the-spot controls. Inappropriate calculation of sanctions one-off EUR  150 184,70 0,00  150 184,70 LU Meat Premiums  Bovines 2004 Lack of adminitrative controls concerning retention period. Lack of on-the-spot controls. Inappropriate calculation of sanctions one-off EUR  190 950,23 0,00  190 950,23 Total LU  364 674,82 1 273,90  363 400,92 NL Clearance of accounts 2000-04 Tested population errors one-off EUR  481 542,94 0,00  481 542,94 NL Clearance of accounts 2004 Tested population errors one-off EUR 46 697,81 0,00 46 697,81 NL Clearance of accounts 2005 Tested population errors one-off EUR  402 695,00 0,00  402 695,00 NL Export Refunds 2003 Insuficient number of sustitution checks performed flat-rate 2,00 EUR 4 037 899,76 0,00 4 037 899,76 NL Export Refunds 2003 Insuficient number of sustitution checks performed flat-rate 5,00 EUR 4 083 396,09 0,00 4 083 396,09 NL Export Refunds 2004 Insuficient number of sustitution checks performed flat-rate 2,00 EUR 1 062 605,20 0,00 1 062 605,20 NL Export Refunds 2004 Insuficient number of sustitution checks performed flat-rate 5,00 EUR 1 193 119,34 0,00 1 193 119,34 NL Export Refunds 2005 Insuficient number of sustitution checks performed flat-rate 5,00 EUR 31 195,10 0,00 31 195,10 NL Financial audit  Overshooting 2007 Overshooting of financial ceilings one-off EUR  914,70 0,00  914,70 NL Financial audit  Overshooting 2008 Ineligible expenditure one-off EUR 91 807,12 91 807,12 0,00 NL Meat Premiums  Bovines 2004 Weaknesses in the management of the herd registers and of the supporting documents flat-rate 2,00 EUR 3 214 925,84 0,00 3 214 925,84 NL Meat Premiums  Bovines 2005 Weaknesses in the management of the herd registers and of the supporting documents flat-rate 2,00 EUR 3 559 908,74 0,00 3 559 908,74 NL Meat Premiums  Bovines 2006 Weaknesses in the management of the herd registers and of the supporting documents flat-rate 2,00 EUR 19 171,10 0,00 19 171,10 Total NL 18 225 878,74 91 807,12 18 134 071,62 PL Direct Payments 2005 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance flat-rate 5,00 PLN 1 408 667,08 0,00 1 408 667,08 PL Direct Payments 2006 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 2,70 PLN 18 510 167,85 0,00 18 510 167,85 PL Direct Payments 2006 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 3,00 PLN 87 534 475,32 0,00 87 534 475,32 PL Direct Payments 2006 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance flat-rate 5,00 PLN 80 963 313,58 0,00 80 963 313,58 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 2,20 PLN 12 919 019,99 0,00 12 919 019,99 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 2,50 EUR 23 256 069,07 0,00 23 256 069,07 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 2,70 PLN 24 369,25 0,00 24 369,25 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance one-off 3,00 EUR 34 508,87 0,00 34 508,87 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance flat-rate 5,00 EUR 2 293 418,87 0,00 2 293 418,87 PL Direct Payments 2007 Land parcel system not completely vectorised. Acceptance of ineligible land for payments. Too low number of on-the-spot checks in regions with high error rates. Erroneous application of provisions of intentional non-compliance flat-rate 5,00 PLN 78 434 429,08 0,00 78 434 429,08 PL Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 0,00 1 894 213,61 1 894 213,61 Total PL (PLN)  279 794 442,15 0,00  279 794 442,15 Total PL (EUR) 25 583 996,81 1 894 213,61 23 689 783,20 SE Cross Compliance 2006 Insufficient quantity and quality of key and ancillary controls flat-rate 5,00 SEK 9 218 825,98 0,00 9 218 825,98 SE Cross Compliance 2007 Insufficient quantity and quality of key and ancillary controls flat-rate 5,00 EUR 2 137 710,17 0,00 2 137 710,17 SE Financial audit  payment deadlines 2008 Non-respect of payment deadlines one-off EUR 35 584,38 35 584,38 0,00 SE Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 44,84 44,84 0,00 Total SE (SEK) 9 218 825,98 0,00 9 218 825,98 Total SE (EUR) 2 173 339,39 35 629,22 2 137 710,17 BUDGET ITEM 6500 MS Programme FY Reason for correction Type % Currency Amount Deductions already made Financial impact SK RD Guarantee (programme 2004 SK 06 GDO 001) 2005 Incorrect control procedure resulting in insufficient controls within chosen samples flat-rate 2,00 EUR 1 249 561,00 0,00 1 249 561,00 SK RD Guarantee (programme 2004 SK 06 GDO 001) 2006 Incorrect control procedure resulting in insufficient controls within chosen samples flat-rate 2,00 EUR 1 784 419,00 0,00 1 784 419,00 SK RD Guarantee (programme 2004 SK 06 GDO 001) 2007 Incorrect control procedure resulting in insufficient controls within chosen samples flat-rate 2,00 EUR  933,00 0,00  933,00 Total SK 3 034 913,00 0,00 3 034 913,00 BUDGET ITEM 6711 MS Programme FY Reason for correction Type % Currency Amount Deductions already made Financial impact GB Rural Development Programme 2007UK06RPO001 2007 Weaknesses in key checks and in adminitrative controls Insufficient checks of GAEC criteria and cross-checks with animal database flat-rate 5,00 EUR 39 244,00 0,00 39 244,00 Total GB 39 244,00 0,00 39 244,00 BUDGET ITEM 05 07 01 07 MS Programme FY Reason for correction Type % Currency Amount Deductions already made Financial impact HU Financial audit  Overshooting 2008 Ineligible expenditure one-off EUR 5 622,81 5 622,81 0,00 HU Financial audit  Overshooting 2008 Overshooting of financial ceilings one-off EUR 21 511,01 5 432,55 26 943,56 Total HU (EUR) 15 888,20 11 055,36 26 943,56 PT Direct Payments 2004 Reimbursement following judgment of Court of Justice in the case T-50/07 one-off EUR 1 983 698,00 0,00 1 983 698,00 PT Flax  Production Aid 2001 Reimbursement following judgment of Court of Justice in the case T-183/06 one-off EUR 3 135 348,71 3 135 348,71 Total PT 5 119 046,71 0,00 5 119 046,71